DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities: Claim 17 is a duplicate of claim 5. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a shaped aluminum alloy article. It is not entirely clear what is and is not included by the term “shaped”. For example if the term is interpreted broadly it covers the alloy article in any shape, as is shaped past tense, including after hot rolling or simply the shape of the article as cast. The specification and dependent claims suggest a narrower scope of shaping to include specific forming process such as stamping or pressing is intended. This problem is further compounded by the claims 
Claim 1 recites “wherein the aluminum alloy is an age-hardenable, heat treatable aluminum alloy”. It is not clear how these terms limit the claim. Being heat treatable seems to imply that heat can be applied to the article. This is a feature of matter and it’s not clear how it separates one aluminum alloy from another. All aluminum alloys are capable of undergoing some age-hardening. The claim in its current form allows for any amount of age-hardening. It is not clear how this limits the claim if the covered feature is possessed by all aluminum alloys. The claim is indefinite because the scope of age-hardenable, heat treatable aluminum alloys is unclear. 
Claims 2-20 are rejected due to dependency on claim 1.

Claim 3 recites “the shaping”. Claim 1 does not require a shaping step. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Evancho US 4,082,578.
Claims 1-4, 6, 7, 11, 12, 19, and 20: The claims are product by process claims. MPEP 2113 provides guidance for interpreting these types of claims. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. 
Evancho teaches making an aluminum structural members for vehicles (Title and Abstract). The aluminum is processed by the steps of solution treatment to T4 temper (Abstract), forming (including pressing col 4 lines 24-25), and strengthening by heating to a T6 temper (Abstract). Since the article strengthens by heat it is age-hardenable and heat treatable. Evancho teaches the second heating, 
However, if the part produced by Evancho does not produce an article that is the same or similar enough to anticipate the claimed product it would be obvious to modify the artificial aging step (col 12). Evancho teaches the part is solution treated at 1000-1050 F (538-566 C) to place it into a T4 temper prior to forming (col 9 lines 10-39). Evancho teaches that an efficiency improvement can be made by performing the heating with a continuous furnace operating at a higher temperature than the goal heating temperature and a high heating rate (col 9 lines 27-39). The fastest heating rate contemplated is approximately 108 C/s (to 565 C from 25 C in 5 seconds). Applying the same technique to the post forming artificial aging would provide a similar advantage. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the artificial aging step (col 12) by implementing a system with a higher heating rate in order to take advantage of the gain in efficiency found in the solution heat treatment step (col 9). Finally, following the teachings and suggestions of the art and discovering an advantage Ex parte Obiaya. In view of this the claimed product would be further obvious. 

Claims 5, 17, and 18: An Al-Si-Mg alloy is a 6xxx series alloy. Evancho teaches the alloy can be an Al-Si-Mg alloy. The composition is as follows. 
Claim 18
Example 1
Si 0.4-1.5%
0.75%
Mg 0.3-1.5%
0.53%
Cu 0-1.5%
0.30%
Mn 0-0.4%
0.33%
Cr 0-0.3%

0-0.15% impurities
Incidental impurities


Claim 8: Evancho teaches the strength increasing after artificial aging is 10-20 ksi (col 12 lines 24-25). Example II shows an increase from 26 ksi to 51.2 ksi for the yield strength (col 14). This is a change of 173.7Mpa, 179.3 MPa to 353 MPa. 
Claims 9 and 10: Evancho teaches a product which is substantially similar if not the same as the claimed product. It is not clear that conductive heating or heating by complimentary plates imparts a structural difference on the aluminum that the paint baking as taught or the higher heating rate modification would also not possess. See US Pg Pub 2019/0264310 [0004] and [0009]. In other words, the difference in how the heat is applied when it the temperature and duration are similar does not appear to impart a patentable structural difference. 
Claims 13-15: These claims set forth an additional heating step where the temperature and duration are different between the first heating step and second heating step. These process steps are not required specifically only the structure implied by the steps. There does not appear to be additional structure imparted by these steps. Evancho teaches solution heat treating the part at 1000-1050F for 5 
Claim 16: Evancho teaches an efficiency increase by performing the artificial aging with the paint baking (col 12 lines 27-39). This is essentially a preferred method of combining the two processes to be more efficient. Separating the steps as they are sometimes performed by persons of ordinary skill before Evancho would be within the level of understanding of a person of ordinary skill in the art. See also MPEP 2123. Thus, the claimed lower second temperature would be obvious as a person of ordinary skill would understand that Evancho teaches both options but prefers the more efficient route. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The IDS cites a large number of documents these are among the most pertinent. 
Gupta US 6,406,571 Abstract
Carsley US 8,211,251 Abstract and claims
Krajewski US 8,663,405 Claim 1
Smeyers US Pg Pub 2014/0069557 [0036]-[0038]
JP 2003328095 Abstract
GB 2504005 Abstract
Additional references:
JPH05279822 Abstract
US 2016/0194728 Figure 3

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J KACHMARIK/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736